UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 5, 2017 Dynavax Technologies Corporation (Exact name of registrant as specified in its charter) Commission File Number:001-34207 Delaware 33-0728374 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2929 Seventh Street, Suite 100 Berkeley, CA 94710-2753 (Address of principal executive offices, including zip code) (510) 848-5100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On January 5, 2017, Dynavax Technologies Corporation (“Dynavax”) issued a press release providing its estimated cash, cash equivalents and marketable securities balance as of December 31, 2016.This amount is preliminary, unaudited, subject to change upon completion of our audit, and may differ from what will be reflected in our audited consolidated financial statements as of and for the year ended December 31, 2016. Additional information and disclosures would be required for a more complete understanding of our financial position and results of operations as of December 31, 2016.A copy of the press release is attached as Exhibit 99.1 to this current report and is incorporated herein by reference. The information with respect to item 2.02 in this current report shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information with respect to item 2.02 in this current report shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by us, whether made before or after the date hereof, regardless of any general incorporation language in any such filing.
